[Cite as Marfut v. Werner, 2022-Ohio-456.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

GLENN MARFUT                                         C.A. No.     30033

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
DARLENE WERNER, Individually and as                  COURT OF COMMON PLEAS
Trustee of Myron and Marie Marfut Trust              COUNTY OF SUMMIT, OHIO
UAD 1/4/1996, as amended 10/3/2012, et al.           CASE No.   21 CV 00033

        Appellees

                                DECISION AND JOURNAL ENTRY

Dated: February 16, 2022



        CALLAHAN, Judge.

        {¶1}    Appellant, Glenn Marfut, appeals an order of the Summit County Court of

Common Pleas, Probate Division, that dismissed his complaint. This Court reverses.

                                                I.

        {¶2}    In 1996, Myron and Marie Marfut established a revokable intervivos trust. The

declaration of trust named Mr. and Mrs. Marfut (“the Marfuts”) as the primary trustees and

designated their daughter Darlene Ford, nka Darlene Werner, as successor trustee. It named their

son, Mr. Marfut, as alternate successor trustee, and their other daughter, Kimberly Ogden, nka

Kimberly Kovar, as second alternate successor trustee. The declaration also named Ms. Werner,

Mr. Marfut, and Ms. Kovar as the beneficiaries of the trust.

        {¶3}    The Marfuts amended the trust on October 3, 2012, naming themselves and Ms.

Werner as primary trustees and providing that “[u]pon the death of one of us, the survivor and
                                                  2


Darlene Werner shall continue to act as the primary trustees of this living trust, with full power

and authority to deal with any and all of the assets of this trust in any manner that said survivor

and/or Darlene Werner see fit,” except as limited in the amendment. (Emphasis omitted.) The

amendment designated Ms. Kovar as successor trustee. In lieu of providing for an alternate

successor trustee, the amendment provided that in the event Ms. Kovar “is unable or unwilling to

act as successor trustee * * * the remaining beneficiaries shall by majority vote choose * * * a

successor[.]”    (Emphasis omitted.)     The Marfuts deleted the reference to Mr. Marfut as a

successor trustee. Marie Marfut died on October 15, 2012. In 2013, Myron Marfut resigned as

trustee, leaving Ms. Werner as the sole trustee. Myron Marfut died on July 15, 2015.

       {¶4}     On March 25, 2021, Mr. Marfut filed a complaint against Ms. Werner,

individually and as trustee1, alleging that Ms. Werner owed him “various fiduciary duties,

including but not limited to, the duty of good faith, loyalty and impartiality[]” and that she

“violated said duties * * * by failing to provide him with mandatory information pertaining to the

Trust, failing to distribute the funds due to him, and concealing assets from the trust, among

other things.” The complaint also alleged that Ms. Werner converted assets, requested an

accounting of the trust from the time that Ms. Werner became a trustee, and urged the trial court

to impose a constructive trust over any funds at issue. Ms. Werner moved to dismiss the

complaint, arguing that under R.C. 5808.13(G), Ms. Werner owed duties only to the Marfuts

while they were alive and, conversely, had no duty to Mr. Marfut as a beneficiary during that

period of time. Ms. Werner maintained that she had made a full accounting of the trust to Mr.

Marfut after their father’s death, as required by statute.




       1
           The complaint also named Ms. Kovar as a beneficiary of the trust.
                                                 3


       {¶5}    The trial court granted Ms. Werner’s motion and dismissed the complaint in its

entirety. Mr. Marfut filed this appeal.

                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN GRANTING DEFENDANT-APPELLEE
       DARLENE WERNER’S MOTION TO DISMISS.

       {¶6}    Mr. Marfut’s sole assignment of error argues that the trial court erred by

dismissing the complaint pursuant to R.C. 5808.13(G). This Court agrees that the trial court

erred in dismissing the complaint.

       {¶7}    It appears that Ms. Werner’s motion to dismiss sought relief under Civ.R.

12(B)(6).2 A motion to dismiss under Civ.R. 12(B)(6) for failure to state a claim “is a procedural

motion that tests the sufficiency of the plaintiff’s complaint.” Pugh v. Capital One Bank (USA)

NA¸ 9th Dist. Lorain No. 20CA011643, 2021-Ohio-994, ¶ 7, citing State ex rel. Hanson v.

Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548 (1992). Dismissal for failure to state a

claim can only be granted when, having presumed that all factual allegations of the complaint are

true and having made all reasonable inferences in favor of the plaintiff, it appears beyond doubt

that the plaintiff can prove no set of facts that would warrant relief. Mitchell v. Lawson Milk Co.,

40 Ohio St.3d 190, 192 (1988); Fisher v. Ahmed, 9th Dist. Summit No. 29340, 2020-Ohio-1196,

¶ 9. This Court must review an order that resolves a motion under Civ.R. 12(B)(6) de novo. See

Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, ¶ 5.




       2
         Although Ms. Werner’s motion did not specify that it sought relief under Civ.R.
12(B)(6), it was filed in accordance with Civ.R. 12(A)(2) and, therefore, is most akin to a motion
to dismiss for failure to state a claim rather than a motion for judgment on the pleadings. See
Civ.R. 12(B)(6); Civ.R. 12(C). See generally State ex rel. Perkins v. Medina Cty. Bd. of
Commrs., 9th Dist. Medina No. 19CA0051-M, 2020-Ohio-3913, ¶ 7.
                                                 4


       {¶8}    Ms. Werner directed her motion to dismiss to Mr. Marfut’s claim requesting an

accounting of the trust. With respect to that claim, the motion to dismiss provided that in her

capacity as trustee, Ms. Werner’s duty during the settlors’ lifetimes was owed solely to them.

Consequently, Ms. Werner maintained that Mr. Marfut was not entitled to an accounting from

the beginning of her tenure as trustee until her father’s death. She also represented that she had

fulfilled her obligations as trustee after his death, an assertion beyond the scope of the complaint.

In considering the motion to dismiss, however, the trial court was obligated under Civ.R.

12(B)(6) to accept the allegations of the complaint as true without considering facts outside the

complaint. See State ex rel. Fuqua v. Alexander, 79 Ohio St.3d 206, 207 (1997).

       {¶9}    The motion to dismiss was silent regarding Mr. Marfut’s claims for breach of

fiduciary duty and conversion, his request for the trial court to establish a constructive trust, and

all claims to the extent that they related to Ms. Werner in her individual capacity. In dismissing

the entire complaint, the trial court therefore acted sua sponte. Generally, however, “a court may

dismiss a complaint on its own motion pursuant to Civ.R. 12(B)(6), failure to state a claim upon

which relief may be granted, only after the parties are given notice of the court’s intention to

dismiss and an opportunity to respond.” State ex rel. Edwards v. Toledo City School Dist. Bd. of

Edn., 72 Ohio St.3d 106, 108 (1995).

       {¶10} Because the trial court considered allegations outside the pleadings and dismissed

the entire complaint without notice to Mr. Marfut, this Court agrees that the trial court erred. Mr.

Marfut’s assignment of error is sustained.
                                                 5


                                                III.

       {¶11} Mr. Marfut’s assignment of error is sustained. The judgment of the Summit

County Court of Common Pleas, Probate Division, is reversed. This matter is remanded for

proceedings consistent with this opinion.

                                                                               Judgment reversed
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellees.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT



HENSAL, P. J.
SUTTON, J.
CONCUR.
                                        6


APPEARANCES:

DARREN W. DEHAVEN, Attorney at Law, for Appellant.

ROBERT J. ONDA and COLLEEN M. RYAN, Attorney at Law, for Appellees.